Stevens, J.
(specially concurring).
The sole purpose of this injunction suit was to restrain the contractor and the members of the Capitol Commission from restoring the old capitol building according to any plans or drawings except those shown by Exhibit A to the bill, the prayer of the bill being that the defendants be enjoined “from taking any further steps or doing any further work on said second floor not in accordance with the plans and drawings shown by Exhibit A to this bill, and that on final'hearing of said cause that (said temporary injunction • may be made perpetual.” The chancellor upon final hearing dissolved this injunction, and it 'now appears that the work originally interrupted by this injunction has' been fully done. The'old capitol has been restored the building as reconstructed has been accepted by the Capitol Commission, the contractor paid 'and discharged, the various offices in the building have been assigned to state officials, and 'the building is now being used as a state house. The court will take judicial notice of the fact that 'the old capitol is now occupied by the various departments of our state government, and that the legislature has made 'appropriations for the operating expenses of the building. There is therefore nothing *490which, the court can now decide. How could this court now enjoin the prosecution of work which has been fully accomplished? How can this court now enjoin the contractor from rebuilding a structure which' he has finally and completely rebuilt? As stated, there ¡is nothing for the court to decide; this is a moot case, fpure and simple. This court is too busy with 'live issues to waste time upon an unfortunate controversy that has already been ended. The ¡case has been submitted both upon the motion to dismiss and upon the merits. It makes no difference whether we decide ¡the case on the motion to dismiss or decide it upon the merits. There is no longer a'live issue which the court can deal with and adjudicate. If we sustain the contentions of the attorney-general it is apparent that no relief could 'now be given under the prayer of his bill. It would be a foolish ¡thing for the court to reverse this case with direction to enjoin the Standard Construction Company from proceeding with a contract which it 'has fully performed, or from restoring a building which it has completely restored. The contractor is'no longer on the'job and no longer interested in the present row. The bill, as originally conceived and framed, stated'a case. In the filing and prosecution of this suit the attorney-general was. originally supported by two of 'the four members of the Capitol Commission. It affirmatively appears, however, that after the filing of this 'suit one of the two members who-, in the language of the bill, “requested the attorney-general, as the chief law officer of'the state, to take the necessary legal steps to prevent the unlawful modification of the plans 'of the commission,” withdrew his request that this suit be prosecuted, and on the contrary asked that the suit be dismissed, and 'thereafter joined with the other two commissioners in ratifying- and confirming all work done by 'the contractor.
I cannot at all concur with the view entertained by my Brother Ethridge in his dissenting opinion that the Capitol Commission adopted no legal plans and specifiea*491tions whatever. The proof shows that there was a set of plans for 'the second floor of the building-, differing from the plans shown by Exhibit A to the bill, and that the work 'which has been done by the contractor was done and performed in accordance with written plans and specifications. The plans are referred to 'in the pleadings as Exhibit D. By these plans the'second floor is cut up into suitable and appropriate 'offices for the different departments of government. . Not only were these plans, 'Exhibit D, in existence, but by resolution spread upon the minutes of the commission all work done in accordance with these 'plans has been fully ratified by a majority of the commission. It is perfectly manifest 'that plans of some kind were agreed upon. The fact that the building has been restored is sufficient evidence of this. The contractor 'could not have proceeded without some kind of plan. That he did proceed is sufficiently evidenced by the fact that the building is completed. What the contractor did has now been fully ratified by the Capitol Commission. This, in my judgment, legalizes all work that has been done. The original contract was let upon competitive bids and under the supervision of a competent architect. To my mind it is unthinkable that an architect of the highest integrity and unquestioned reputation would permit a state house to be rebuilt without any legal plans and specifications. But even if the facts were that no plans were formally adopted, the Capitol Commission could ratify the work done, and this ratification appears of record.
In dismissing the appeal I think the case should be dismissed without- prejudice to any claim or right of the Department of Archives and History to be quartered in the old capitol. It is a matter of common knowledge of which the court will take 'notice that the movement for the restoration of the old capitol was 'largely initiated and fostered by the State Historical 'Department and the patriotic and cultured women of our'state. *492The good women of the state appealed‘to our lawmakers to preserve the old capítol as one of the'oldest historical buildings of the state and to provide 'that it should be used for historical purposes. The public policy of the state 'was reflected by the state Senate in 1912 when it went upon record as favoring the preservation of the old state house ‘ ‘ as. an historical 'building for the state of Mississippi” and “for historical and other purposes.” I 'could not say that sentiment alone inspired the legislature in providing the necessary funds, but this, it 'must be conceded, was one of the controlling purposes. This is further evidenced by the statute which was passed by both houses of the. legislature at its recent session, directing that offices in the old 'state house be assigned to the Department 'of Archives and History. This expression is not prompted by a desire or purpose to volunteer my personal views on a controversy between different departments of our government. What I have to say is pertinent 'to the sole issue that was made by the pleadings in this 'case. The bill charges that Mr. Link, the architect, devised a 'set of plans and drawings for the second floor of'the building suitable for the State Historical Department that these plans 'were adopted by the commission, but that the contractor was doing the work according to different and illegal plans. It does appear that Mr.TLink drew tentatively a set of plans for the second floor 'designed to accommodate the Historical Department, and to be'suited to its needs,'"but the chancellor held 'that these plans were never legally adopted, and a majority1 of the Capitol Commission declined to order the work done according'to these plans. I think the legislature has'the supreme power to direct how the building should be'used, and that nothing in this litigation should be held 'to impair the right of the legislature to place the Department 'of Archives and History in the old'capitol. The building is state property, all state officials are servants'of the state, *493and the legislative department is supreme in its power to provide a state house and direct !how and by whom it is to be used.